Citation Nr: 1447646	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  10-34 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether the Veteran filed a timely substantive appeal for the claims of entitlement to an effective date prior to March 13, 2000, for the grant of an 80 percent rating for bilateral hearing loss and entitlement to an effective date prior to October 12, 1980, for the grant of service connection for bilateral hearing loss.

2.  Entitlement to an increased evaluation for bilateral hearing loss, currently evaluated as 80 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from October 1951 to October 1953.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 administrative decision and from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The April 2009 administrative decision found that the Veteran had submitted an untimely substantive appeal for his claims of entitlement to an effective date prior to March 13, 2000, for the grant of an 80 percent rating for bilateral hearing loss and entitlement to an effective date prior to October 12, 1980, for the grant of service connection for bilateral hearing loss.  The Veteran filed a notice of disagreement with this determination in April 2009.  He received a statement of the case in June 2010.  He filed a substantive appeal in June 2010.

The January 2012 rating decision denied a rating in excess of 80 percent for bilateral hearing loss and denied entitlement to a TDIU.  The Veteran filed a notice of disagreement in April 2012.  He received a statement of the case in February 2013.  He filed a substantive appeal in April 2013.  

In August 2014, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

At the time of his August 2014 hearing, the Veteran submitted a waiver of initial review by the agency of original jurisdiction for evidence he was intending to submit at a later date.  See 38 C.F.R. § 20.1304.  This evidence was submitted in September 2014.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  An earlier effective date for the grant of service connection for bilateral hearing loss was denied by the RO in May 2006.

2.  An effective date of March 13, 2000, but no earlier, was assigned for the 80 percent disability rating for bilateral hearing loss by the RO in May 2006.

3.  A notice of disagreement with the effective dates for the grant of service connection and the assignment of the 80 percent disability rating was received in April 2007, and a statement of the case was issued August 2008.

4.  A substantive appeal was not received within the remainder of the one-year period from the date that the notification of the May 2006 RO decision was mailed or within 60 days from the issuance of the August 2008 statement of the case.

5.  The Veteran's bilateral hearing loss is manifested by no more than Level IX hearing in the right ear and no more than Level XI hearing in the left ear.

6.  The Veteran's service-connected disabilities have been shown to prevent him from securing and following substantially gainful employment.



CONCLUSIONS OF LAW

1.  The May 2006 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. § 20.1103 (2013).

2.  A timely substantive appeal was not filed to the May 2006 rating decision.  38 U.S.C.A. §§ 5103A, 7104, 7105(d)(3), 7108 (West 2002 & Supp. 20013); 38 C.F.R. §§ 20.200, 20.202, 20.301(a), 20.302(b), 20.305, 20.306 (2013).

3.  The criteria for a disability evaluation in excess of 80 percent for bilateral hearing loss have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b), 4.85, 4.86, Diagnostic Code 6100 (2013).

4.  The criteria for entitlement to a total disability rating based on unemployability due to service-connected disabilities have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.25, 4.26 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2013)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

In light of the fully favorable decision with respect to the TDIU claim, the Board finds that any deficiencies with respect to satisfying the notice or assistance requirements of the VCAA are moot.

As the law, and not the facts, is dispositive of the issue of whether the Veteran filed a timely substantive appeal for the claims of entitlement to an effective date prior to March 13, 2000, for the grant of an 80 percent rating for bilateral hearing loss and entitlement to an effective date prior to October 12, 1980, for the grant of service connection for bilateral hearing loss, the duties to notify and assist imposed by the VCAA are not applicable to this issue.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  See also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter).

With respect to the increased rating claim, the Board finds that the notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes an evidentiary development letter dated in September 2011 advised the appellant of the evidence needed to substantiate his claim.  This letter advised the Veteran of his and VA's responsibilities under the VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  This letter also advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claim, pursuant to the Court's holding in Dingess, supra.  

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issue on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained VA and private medical records.  

The RO arranged for the Veteran to undergo a QTC examination in connection with his claim in October 2011.  The Board finds that the resulting examination report is adequate for the purpose of determining entitlement to an increased rating.  The examination report reflects interview and examination of the Veteran.  During the examination, the examiner elicited from the Veteran his history of complaints and symptoms and provided clinical findings detailing the examination results.  For these reasons, the Board concludes that the VA examination report in this case provides an adequate basis for a decision.  

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2012).  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow deficient, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  The Veteran has not asserted that there is any deficiency in the examination that was conducted.  Further, the Board observes that the October 2011 examination report describes the Veteran's reported functional impairment.  Thus, as contemplated by Martinak and directed by 38 C.F.R. § 4.10, the examiner discussed the functional effects of the Veteran's hearing problems in the examination report.  For these reasons, the Board concludes that the report of the October 2011 examination provides an adequate basis for a decision.  Notably, any deficiencies are cured with the Veteran's statements of record describing his functional impairments.

During the August 2014 Board hearing, the undersigned explained the issues for which the hearing was being conducted and asked questions designed to elicit information relevant to this claim.  These actions provided an opportunity for the appellant to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the appellant with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the appellant.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Timeliness of Substantive Appeal

The formality of perfecting an appeal to the Board is part of a clear and unambiguous statutory and regulatory scheme which requires the filing of both a notice of disagreement and a formal appeal.  Roy v. Brown, 5 Vet. App. 554 (1993).  Appellate review of an RO decision is initiated by a notice of disagreement and completed by substantive appeal after a statement of the case is furnished.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2013).

After an appellant receives the statement of the case, he or she must file a formal appeal within sixty days from the date the statement of the case is mailed, or within the remainder of the one-year period from the date the notification of the RO decision was mailed, whichever period ends later.  38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. §§ 20.300, 20.302 (2013); see Rowell v. Principi, 4 Vet. App. 9, 17 (1993).  By regulation, this formal appeal must consist of either "a properly completed VA Form 9, . . . or correspondence containing the necessary information."  38 C.F.R. § 20.202 (2013).  Either the appellant or his or her representative may file a substantive appeal.  38 C.F.R. § 20.301(a) (2013).

Upon request, the time period for filing a substantive appeal may be extended for a reasonable period for good cause shown.  38 U.S.C.A. § 7105(d)(3) (West 2002).  A request for such an extension should be in writing and must be made prior to the expiration of the time limit for filing the substantive appeal.  38 C.F.R. § 20.303 (2013).

In this case, the record shows that the Veteran and his representative were notified of the May 2006 RO decision that denied an effective date prior to October 12, 1980, for the grant of service connection for bilateral hearing loss and granted an effective date of March 13, 2000, but no earlier, for the assignment of an 80 percent disability rating for bilateral hearing loss.  A notice of disagreement was received from the Veteran in April 2007, and a statement of the case was promulgated in August 2008.  The cover letter from the statement of the case contained the following statement:

You must file your appeal with this office within 60 days from the date of this letter or within the remainder, if any, of the one-year period from the date of the letter notifying you of the action that you have appealed.  If we do not hear from you within this period, we will close your case.  If you need more time to file your appeal, you should request more time before the time limit for filing your appeal expires.  

A VA Form 9 was enclosed for the Veteran's benefit.  No substantive appeal or any other correspondence indicating an intent to perfect an appeal was received from the Veteran or his representative until February 2009, which falls outside of the one-year period following the notification of the May 2006 rating decision and the 60-day period following issuance of the statement of the case.  (The Board notes that the record does not contain the actual notification letter from the May 2006 rating decision.  The Board notes, however, that the fact that the Veteran filed a notice of disagreement with this decision in April 2007 demonstrates that he had received notice of the May 2006 rating decision by April 2007, at the very latest.  Even assuming that the Veteran did not receive notice of the May 2006 rating decision until April 2007, the one-year period following notice of the determination at issue would have expired in April 2008, which precedes the October 28, 2008, deadline he had following the issuance of the statement of the case on August 28, 2008.  

As stated in his April 2009 notice of disagreement, the Veteran's contention with respect to this claim is as follows:

According to the letter I received, dated August 28, 2008 the statement you made in the letter is as follows: (See attached copy) "You must file your appeal with this office within 60 days from the date of this letter or within the remainder, if any, of the one year period from the date of the letter notifying you of the action that you have appealed.  If we do not hear from you within this period, we will close your case"

With this letter of 8/28/09, I received a copy of the Statement of the case dated 8/28/08, therefore since there was no mention of the "Original notification" or "Statement of the Case" as there was in your April 13 letter I referred to the date as 8/28/09 and should be able to file VA Form 9 based on that date.

It essentially appears that the Veteran is contending that the August 28, 2008, statement of the case was accompanied by a cover letter listing a date of August 28, 2009, and that the Veteran believes that he had until 60 days following August 28, 2009, to file his substantive appeal.  

The Board has conducted a thorough review of the claims file but can find no copy of the statement of the case that is accompanied by an August 28, 2009 notification letter.  In fact, it can find no August 28, 2009, notification letter.  The letter of record contains a clear, handwritten "8-28-08" above the Veteran's name.  The Veteran has not demonstrated that he was sent a statement of the case accompanied by a letter listing the incorrect date.  The Board must therefore find that the Veteran was not erroneously notified by VA that he had until 60 days from August 28, 2009, to file his substantive appeal.

Furthermore, the Board notes that neither the Veteran nor his representative have requested an extension of the appeal deadline.  

Moreover, the Board has reviewed the record in this case and has not identified any document filed within the requisite period that can be construed as a timely substantive appeal.

The evidence reflects that the Veteran was advised of the necessity to file his appeal within one year from the date of notice of the initial denial or within 60 days after the date of the statement of the case, and was also advised of what was required of him if he needed more time to do so.  The Veteran did comply with appellate procedures to the extent of filing a timely notice of disagreement, but did not comply with the required procedures for perfecting his appeal after receipt of the statement of the case, as instructed in the written material that accompanied the statement of the case in August 2008.

As a timely substantive appeal to the May 2006 rating decision was not received by VA, the Veteran's appeal of his original claims of entitlement to an effective date prior to March 13, 2000, for the grant of an 80 percent rating for bilateral hearing loss and entitlement to an effective date prior to October 12, 1980, for the grant of service connection for bilateral hearing loss were not perfected.  The Board finds no basis for otherwise assuming jurisdiction over these issues.  Id.

III.  Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. § Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2013).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In evaluating hearing loss, disability ratings are derived by a mechanical application of the ratings schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85. Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.

Table VIA is used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c).  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, Table VI or Table VIA is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIA is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels designated from I, for essentially normal acuity, through XI, for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

An 80 percent evaluation is provided where hearing in the better ear is IX and hearing in the poorer ear is XI; or where hearing in both ears is X.  A 90 percent evaluation is provided where hearing in the better ear is X and hearing in the poorer ear is XI.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

The Veteran underwent a QTC examination in October 2011.  At this examination, he reported that he has difficulty understanding conversations.  The resulting examination report shows puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
65
80
105
105
LEFT
65
75
90
105
105

The puretone threshold average was 88.75 decibels in the right ear and 93.75 decibels in the left ear.  The Maryland CNC speech discrimination test revealed speech recognition ability of 50 percent in the right ear and 60 percent in the left ear.  The above audiological findings show Level IX hearing acuity in the right ear and Level VIII hearing acuity in the left ear under Table VI.  Under Table VII, these findings do not warrant a rating in excess of 80 percent.

The Board notes that there is an exceptional pattern of hearing impairment in the ears pursuant to 38 C.F.R. § 4.86(a).  The Board has therefore evaluated the Veteran's hearing loss pursuant to Table VIA but finds that this produces hearing impairment of Level VIII and Level IX, which would not result in a higher rating.  Therefore, a rating in excess of 80 percent cannot be granted based on an exceptional pattern of hearing impairment.

The Veteran underwent a private audiological evaluation in August 2014.  This examination was prepared on a VA Hearing Loss and Tinnitus Disability Benefits Questionnaire worksheet, indicating that it was conducted in accordance with VA requirements.  The resulting examination report shows puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
75
80
105
105
LEFT
45
70
90
105
105

The puretone threshold average was 92 decibels in the right ear and 92.5 decibels in the left ear.  The Maryland CNC speech discrimination test revealed speech recognition ability of 48 percent in the right ear and 32 percent in the left ear.  The above audiological findings show Level IX hearing acuity in the right ear and Level XI hearing acuity in the left ear under Table VI.  Under Table VII, these findings do not warrant a rating in excess of 80 percent.

The Board notes that there is an exceptional pattern of hearing impairment bilaterally pursuant to 38 C.F.R. § 4.86(a).  The Board has therefore evaluated the Veteran's hearing loss pursuant to Table VIA but finds that this produces hearing impairment of Level IX in each ear, which would not result in a higher rating.  Therefore, a rating in excess of 80 percent cannot be granted based on an exceptional pattern of hearing impairment.

In reaching this conclusion, the Board acknowledges the contentions put forth by the Veteran regarding the impact his service-connected bilateral hearing loss has on his daily activities.  However, as noted previously, because disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered, there is no doubt as to the proper evaluation to assign.  Lendenmann, 3 Vet. App. 345; 38 C.F.R. § 4.85, Tables VI, VIA, and VII, Diagnostic Code 6100.  Therefore, when applying the audiological examination test results, the Board is compelled to conclude that the preponderance of the evidence is against granting entitlement to a disability rating in excess of 80 percent at any point during this appeal.  There is no competent evidence of record to refute the examination findings.

The Board has considered the doctrine of reasonable doubt.   However, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, entitlement to a disability rating in excess of 80 percent for bilateral hearing loss is not warranted.  In addition, the assignment of staged ratings has been considered and is not for application.  See Hart, supra.

In reaching this conclusion, the Board also has considered whether the Veteran is entitled to an increased level of compensation for the disability at issue on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.'  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology pertaining to his service-connected bilateral hearing loss.  As indicated above, the Veteran has described difficulty understanding conversations.  The Board finds that the Rating Schedule measures and contemplates this aspect of the Veteran's hearing loss disability.  The Veteran has not described any unusual or exceptional features associated with his hearing loss. 

The Board finds that the schedular rating currently assigned reasonably describes the Veteran's disability level and symptomatology.  The Veteran's description of an inability to hear and discriminate speech has been measured according to puretone averages and speech discrimination.  As such, extraschedular consideration is not warranted.

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

IV.  TDIU

A total disability rating based upon individual unemployability due to service-connected disabilities is assigned when service-connected disabilities result in such impairment of mind or body that the average person would be precluded from following a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15 (2012).

If there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be at least 70 percent.  38 C.F.R. § 4.16(a).

A claim for a total compensation rating based upon individual unemployability, "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extra-schedular consideration.

The Board notes that, during the period contemplated by this appeal, the Veteran has been in receipt of an 80 percent rating for bilateral hearing loss and a 10 percent rating for tinnitus, which combine to produce an overall rating of 80 percent.  This rating satisfies the schedular TDIU requirements and, therefore, the Board must determine whether the Veteran is, in fact, unemployable due to his service-connected disabilities.

On his July 2011 VA Form 21-8940, "Veteran's Application for Increased Compensation Based on Unemployability," the Veteran reported that his last job lasted from January 2004 to December 2009, at which time he became too disabled to work due to his hearing.  He reported that he had worked as an insurance adjustor and noted that communication is very important to his employment.  He also noted that he had completed one year of college.

In a September 2011 statement, the Veteran reported that he is unable to perform his work, which is arbitration, and he is unable to communicate with clients.

In an April 2012 personal statement, the Veteran reported that, while he owned his own company for years, he always had to hire a person to ride with him to help him communicate with customers.  He also reported that he had to rely on his wife to answer the phones and schedule appointments.  (The record makes clear that the Veteran subsequently went to work for someone else.)

The record contains an April 2013 audiologist's medical opinion noting that the Veteran is not able to perform his duties as an insurance adjuster due to the severity of his hearing loss.  It was noted that he has a profound, high-frequency hearing loss with only 32 percent understanding in his right ear and 44 percent understanding in his left ear.  The audiologist noted that the Veteran "has great difficulty hearing and understanding people in face to face conversation and on the phone."

At the August 2014 Board hearing, the Veteran and his spouse testified that the Veteran used to work as an insurance adjustor.  The Veteran reported that he was unable to communicate with clients or people who had contacted him.  

The record also contains a September 2014 opinion from a private otolaryngologist finding that the Veteran "is permanently and totally disabled from physical and sedentary employment due to his service connected hearing loss and tinnitus."  He cited review of the Veteran's records, treatment of the Veteran, and personal knowledge as the bases for this opinion.  

Based on the above, the Board finds that the Veteran's service-connected hearing loss and tinnitus preclude substantially gainful employment.  His reported work history makes clear that the Veteran has engaged in sedentary, rather than manual, labor, and that he is no longer able to function in an occupation in which he is required to understand or communicate with others.  The Board therefore finds that entitlement to a TDIU is warranted.


ORDER

A timely substantive appeal was not received for the claims of entitlement to an effective date prior to March 13, 2000, for the grant of an 80 percent rating for bilateral hearing loss and entitlement to an effective date prior to October 12, 1980, for the grant of service connection for bilateral hearing loss; the appeal is denied.

Entitlement to an increased evaluation for bilateral hearing loss, currently evaluated as 80 percent disabling, is denied.

Entitlement to a TDIU is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


